Citation Nr: 1718672	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-09 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for status post right total knee replacement.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1969 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran requested a hearing before the Board of Veterans' Appeals in a March 2012 substantive appeal (VA Form 9).  In a July 2012 Hearing Confirmation form, the Veteran indicated that he wished to withdraw his request for a hearing.  This serves as a notice of withdrawal of the request for hearing under the provisions of 38 C.F.R. § 20.704.

The issue of TDIU entitlement was inferred by the Board as part and parcel of the appeal for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered in the issues on appeal.

The Veteran has asserted that his service-connected right knee disability is more severe than the currently assigned disability ratings reflect.  While the record reflects that the Veteran most recently underwent VA examination in connection with this claim in October 2014, upon review, the Board finds that an additional examination is warranted.  The examinations of record are insufficient for determining the proper disability ratings for the Veteran's right knee disability based on the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record with respect to the disability on appeal do not meet these requirements.  Accordingly, remand is warranted so that a new examination may be conducted and, if possible, an opinion may be obtained with respect to the findings of previous examinations. 

The issue of entitlement to TDIU cannot be adjudicated until the increased rating for a right knee disability is addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records of the Veteran and associate them with the claims file.

2.  Schedule the Veteran for a VA knee examination.  The examiner must describe in detail the current status of the service-connected right knee disability and all related manifestations.  The examiner must test and record range of motion in active motion, passive motion, weight bearing, and nonweight bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




